Exhibit 10.1

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

2014 OMNIBUS EMPLOYEE INCENTIVE PLAN

 

TIME-BASED RESTRICTED STOCK AWARD AGREEMENT

 

Grantee:  ·

Award:  · shares of Restricted Stock

Grant Date:  ·

Fair Market Value on Grant Date:  $·

 

This Time-Based Restricted Stock Award Agreement (the “Award Agreement”) is
dated as of the Grant Date by and between the Grantee and Spirit AeroSystems
Holdings, Inc. (the “Company”), pursuant to the Spirit AeroSystems
Holdings, Inc. 2014 Omnibus Incentive Plan (as amended from time to time, the
“Plan”) and the Company’s Long-Term Incentive Program (as amended from time to
time, the “LTIP”).  Capitalized terms not defined in this Award Agreement have
the meanings as used or defined in the Plan.

 

1.              Award.  Pursuant to the Plan and the LTIP, the Company hereby
awards to the Grantee the Award of Restricted Stock.  The number of Shares that
the Grantee will vest in is subject to the vesting conditions contained in
Paragraph 2.  Subject to the restrictions set forth in the Plan, the Grantee
will have the rights and privileges of a stockholder as to the Restricted Stock,
including without limitation the right to vote such Restricted Stock.

 

2.              Vesting and Expiration of Restricted Period.  Except as
otherwise provided herein, the Restricted Stock will vest and the Restricted
Period will expire over the three years following the Grant Date pursuant to the
following vesting schedule:

 

Years of Service After the Grant Date

 

Vested Percentage

 

Less than 1

 

0

%

1 but less than 2

 

33

%

2 but less than 3

 

66

%

3 or more

 

100

%

 

The Grantee will be credited with a year of service after the Grant Date for
each 12-month period after the Grant Date during which the Grantee is
continuously employed by the Company or an Affiliate.  Notwithstanding the
foregoing, the Committee may at any time, in its sole discretion, credit the
Grantee with additional service or otherwise accelerate vesting or remove
restrictions with respect to the Restricted Stock, if the Committee determines,
in its sole discretion, it is in the best interests of the Company to do so.

 

3.              Delivery.  Except as otherwise provided herein, upon vesting,
the restrictions set forth in the Plan or in this Award Agreement will be of no
further force or effect with respect to vested Restricted Stock.  The Shares
underlying the Restricted Stock will be held by the

 

--------------------------------------------------------------------------------


 

Company in the Grantee’s name and will be delivered promptly following the date
on which the Restricted Stock vests.

 

4.              Dividends.  Any dividends payable on the Restricted Stock will
be held and accumulated by the Company until such Restricted Stock vests and the
restrictions on such Restricted Stock expire.  To the extent dividends are
accumulated with respect to the Restricted Stock, they will be held by the
Company and delivered (without interest) to the Grantee within 30 days following
the date on which the Restricted Stock vests.  The Grantee’s right to any
accumulated dividends is subject to forfeiture provisions, as set forth in
Paragraph 5.

 

5.              Forfeiture.  Except as provided in Paragraph 6 or 7 and Sections
13.1 and 15.7 of the Plan, or as otherwise determined by the Committee, upon the
Grantee’s Termination prior to vesting and the expiration of the Restricted
Period, any outstanding, unvested Restricted Stock will be forfeited.  No
accumulated dividends will be paid in respect to such forfeited Restricted
Stock.

 

6.              Death or Disability.  Notwithstanding any other provision of
this Award Agreement or the Plan, upon the Grantee’s Termination due to death or
Disability prior to vesting and the expiration of the Restricted Period, the
Grantee will fully vest in his or her outstanding, unvested Restricted Stock.

 

7.              Retirement.  Notwithstanding any other provision of this Award
Agreement or the Plan, upon the Grantee’s Termination due to Retirement prior to
vesting and the expiration of the Restricted Period, the Grantee will fully vest
in his or her outstanding, unvested Restricted Stock.  For purposes of this
Award Agreement, “Retirement” means Termination on or after the date when the
Grantee has attained age 62.

 

8.              Clawback Policy/Recoupment.  The Award of Restricted Stock is
subject to the clawback provisions of Section 15.20 of the Plan, any applicable
law and any Company policy on the recovery of compensation, as it exists now or
as later adopted and as amended and in effect from time to time.

 

9.              Transferability and Resale Restrictions.  Prior to vesting and
the expiration of the Restricted Period, the Restricted Stock may not be
assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by the Grantee other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer, or encumbrance will be void and unenforceable against the
Company or any Affiliate.  Any Shares delivered pursuant to this Award Agreement
will be subject to such conditions and restrictions on transfer (if any) as are
set forth in the Company’s certificate of incorporation and bylaws, as well as
any stockholders agreement and any other agreement entered into with respect to
such Shares.

 

10.       Tax Representations and Tax Withholding.  The Grantee has had an
opportunity to review with his or her own tax advisors the federal, state, local
and foreign tax consequences of the transactions contemplated by this Award
Agreement.  The Grantee is

 

--------------------------------------------------------------------------------


 

relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  The Grantee will be required to pay to the
Company or any Affiliate, and the Company or any Affiliate will have the right
to withhold, from any cash or shares deliverable under this Award or from any
compensation or other amounts owing to the Grantee, the amount of any required
withholding taxes in respect of this Award, its exercise, or any payment or
transfer under this Award and to take such other action as may be necessary in
the opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.

 

11.       83(b) Elections.  The grant of Restricted Stock in this Award
Agreement is intended to constitute a transfer of such Restricted Stock within
the meaning of Code Section 83.  Accordingly, the Grantee is eligible to make an
election under Code Section 83(b) with respect to the Restricted Stock, subject
to complying with all applicable requirements for making such an election,
including, but not limited to, the requirement that such election be made within
30 days after the Grant Date.  If the Grantee makes an election under Code
Section 83(b), the Grantee will notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to Code Section 83(b) or other applicable provision.

 

12.       Entire Agreement.  The Plan and the LTIP are incorporated herein by
reference.  This Award Agreement, the Plan and the LTIP constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.  Except as otherwise set forth herein, this Award
Agreement shall be construed in accordance with the provisions of the Plan and
if and to the extent that this Award Agreement conflicts or is inconsistent with
the terms, conditions and provisions of the Plan, the Plan shall control.  Any
action taken or decision made by the Committee arising out of or in connection
with the construction, administration, interpretation or effect of this Award
Agreement shall lie within its sole discretion, as the case may be, and shall be
final, conclusive and binding on the Grantee and all persons claiming under or
through the Grantee.

 

13.       Severability.  If any provision of this Award Agreement is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any person or entity or Award, or would disqualify the Award under any law
deemed applicable by the Committee, such provision will be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Award Agreement, such provision will be construed or
deemed stricken as to such jurisdiction, person or entity or Award and the
remainder of the Award Agreement will remain in full force and effect.

 

14.       Amendment.  The Committee may, to the extent consistent with the terms
of this Award Agreement, waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel, or terminate, this Award or this
Award Agreement, prospectively or

 

--------------------------------------------------------------------------------


 

retroactively, except that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation, or termination that would materially and adversely
affect the rights of the Grantee under this Award Agreement will not be
effective without consent of the Grantee.  Except as provided in Section 14.1 of
the Plan, the Board may amend, alter, suspend, discontinue, or terminate the
Plan or any portion thereof at any time.

 

15.       No Obligation to Employ.  Nothing in this Award Agreement or the Plan
will be construed as giving the Grantee any right to be retained in the employ
or service of the Company or any Affiliate.  The Company or any Affiliate may at
any time dismiss the Grantee from employment or discontinue any consulting
relationship, free from any liability or any claim under this Award Agreement
and the Plan, unless otherwise expressly provided in this Award Agreement or the
Plan.  By accepting this Award, the Grantee will be deemed to have waived any
claim to continued exercise or vesting of this Award or to damages or severance
entitlement related to non-continuation of this Award beyond the period provided
under this Award Agreement or the Plan, except to the extent of any provision to
the contrary in any written employment contract or other agreement between the
Company or any Affiliate and the Grantee, whether any such agreement is executed
before, on, or after the Grant Date.

 

16.       Notices and Information.  Any notice required to be given or delivered
to the Company under the terms of this Award Agreement shall be in writing and
addressed to the Corporate Secretary of the Company at its principal corporate
offices.  Any notice required to be given or delivered to the Grantee shall be
in writing and addressed to the Grantee at the Grantee’s last known address on
file with the Company.  All notices shall be deemed to have been given or
delivered upon:  (i) personal delivery; (ii) three (3) days after deposit in the
United States mail by certified or registered mail (return receipt requested);
(iii) one (1) business day after deposit with any return receipt express courier
(prepaid); or (iv) one (1) business day after transmission by facsimile.  For
additional information regarding this Award Agreement, the LTIP, the Plan or the
administrators of the Plan, please contact the Company’s Corporate Secretary at
3801 South Oliver, Wichita, Kansas 67210, (316) 526-9000.

 

17.       Successors.  The Company may assign any of its rights under this Award
Agreement.  This Award Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company.

 

18.       GOVERNING LAW.  THIS AWARD AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

 

19.       Headings.  The headings in this Award Agreement are for convenience of
reference only, and in the event of any conflict, the text of this Award
Agreement, rather than such headings will control.

 

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, SPIRIT AEROSYSTEMS HOLDINGS, INC. has caused this Award
Agreement to be duly executed and delivered as of the Grant Date.

 

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

By:

 

 

 

Name:

 

--------------------------------------------------------------------------------